Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.

Status of claim to be treated in this office action:

Independent: 1 and 15.
b.	Claims 1-15 are pending on the application.
                                                         Preliminary Amendment

2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 01/11/2018.  The changes and remarks disclosed therein were considered.
	Claim 1-15 has been amend.  Therefore, claims 1-15 are pending in the application.

Drawings
3.	The drawings were received on 01/11/2018.  These drawings are review and accepted by examiner.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

5.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 05/19/2020.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 02/20/2020.  The information disclosed therein was considered.

(IDS) Form PTO-1449; filed 12/17/2018.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 01/31/2018.  The information disclosed therein was considered.
Specification
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “The present disclosure relates” in page 30, line 2, which is implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-6, 9, 11 and 15 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hara et al (US Pat 5,414,586).
	Regarding to independent claim 1, Hara et al in Figures 1-8 are directly discloses a current limiter device (a current limit device 5 and 30, Figures 1 and 8) for limiting a short-circuit current in a superordinate electrical supply system (Figures 1 and 8 showing the layout of a superconducting current limiting device) the device comprising: 
(a current limit 5 contains a plurality of superconducting coils 1, 2 and 3); and 
a switch (a switch circuit 12 and high speed switch circuit 13) connected in series with the coil device (a switch circuit 12 connected in series with current limit circuit 5 through current sensor 11); wherein the switch (the switch circuit 12) comprises a load interrupter switch (a load circuit 4)(for example, the current limit circuit 5 contain a plurality of superconducting coils 1, 2, 3 coupled in series with the switch circuit 12 and load circuit 4 through the current sensor 11, see at least in Figure 1, column 4, lines 49 to column 5, lines 54 and the related disclosures). 
Regarding dependent claim 3, Hara et al in Figures 1-8 are directly discloses a current limiter device (a current limit device 5 and 30, Figures 1 and 8), wherein the load (the load circuit 4) interrupter switch is adjacent to the coil device (the load circuit 4 clearly adjacent to the plurality of coil 1, 2 and 3 as show in Figure 1).  
Regarding dependent claim 4, Hara et al in Figures 1-8 are directly discloses a current limiter device (a current limit device 5 and 30, Figures 1 and 8), wherein there is no circuit breaker (circuit break 20) connected in series with the coil device (current limit circuit 5)(the circuit break connected in series with the current limit circuit 5, but can removed it for no circuit breaker).  
Regarding dependent claim 5, Hara et al in Figures 1-8 are directly discloses a current limiter device (a current limit device 5 and 30, Figures 1 and 8), wherein the load (the load circuit 4) interrupter switch  has a switching capacity corresponding to at least a current limited by the coil device and  lower than an unlimited short- circuit current (the current sensor monitor the current flowing through the load circuit 4 and in the case overcurrent wherein this current exceeds a prescribed value output an overcurrent detection signal, column 5, lines 6-9).  
Regarding dependent claim 6, Hara et al in Figures 1-8 are directly discloses a current limiter device (a current limit device 5 and 30, Figures 1 and 8), wherein which the load interrupter switch  has a switching capacity corresponding to no more than five times a prescribed rated current of the superordinate electrical supply system (the current sensor monitor the current flowing through the load circuit 4 and in the case overcurrent wherein this current exceeds a prescribed value output an overcurrent detection signal, column 5, lines 6-9).  
Regarding dependent claim 9, Hara et al in Figures 1-8 are directly discloses a current limiter device (a current limit device 5 and 30, Figures 1 and 8), wherein the current-limiting coil device (the current limiter circuit 5) includes at least one coil (a superconducting coil 1) comprising a superconductive conductor material.  
Regarding dependent claim 11, Hara et al in Figures 1-8 are directly discloses a current limiter device (a current limit device 5 and 30, Figures 1 and 8) further comprising at least two current-limiting coil devices (the superconducting coils 1 and 2); and wherein the load interrupter switch (the load 4) is arranged between the at least two coil devices (the load connected to the plurality of superconducting coils 1 and 2).  

Regarding claim 15, they encompass the same scope of invention as that of claims 1, 3-6, 9 and 11, except they draft the invention in method format instead of apparatus format.  Hara et al teach all the necessary elements to perform the method of .

	Allowable Subject Matter
8.	Claims 2, 7-8, 10 and 12-14, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the current limiter device wherein the load interrupter switch   is electrically connected to a first connection side of the coil device, the first connection side comprising one of two connection sides in the superordinate electrical supply system with a higher-impedance connection to a current source of the electrical supply system in the event of limiting (claim 2), the current limiter device wherein the load interrupter switch has a switching capacity of no more than 10 kA at a rated voltage of 66 kV or less (claim 7) ,the current limiter device, wherein the load interrupter switch has an opening time of no more than 30 ms (claim 8) ,the current limiter device further comprising a cryostat;  wherein at least a part of the current- limiting coil device and a connection of the load interrupter switch are arranged inside the cryostat (claim 10), the current limiter devicefurther comprising a normally conductive parallel impedance .  
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tsurunaga (US. 5,225,957) discloses an improvement of a current limiting device using a superconductive coil.
	Onishi et al (US. 5,475,560) discloses a current limiting device using a superconductor limits a current flowing through a current limiting coil.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.